DETAILED ACTION

Corrected  Notice of Allowability

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 3/4/2020, the claims filed on 1/6/2021, and the Examiner-Initiated Interview conducted on 1/27/2021.  Currently, claims 1-12 and 14-20 are pending.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darrell Hollis (Reg. No. 26738) on 1/27/2021.

The application has been amended as follows: 


Claims

1.	(Currently amended)	A system for automated enteral feeding of a patient, comprising: 
at least one hardware processor executing a code for: 
measuring, over a portion of a time interval, a resting energy expenditure (REE) of the patient based on CO2 production rate and/or O2 consumption rate estimates of the patient made by measurements of at least one sensor, 
wherein a basal metabolic rate of the patient is equal to the REE divided by the portion of the time interval; 
computing a target nutritional goal to reach at an end the time interval, wherein the target nutritional goal comprises a volume to be delivered (VTBD) by the end of the time interval that matches to a target amount of energy expenditure of the patient over the time interval computed according to the basal metabolic rate from the portion [[to] of the time interval; 
computing a target feeding profile defining a target feeding rate that is up to a defined maximal feeding rate for enteral feeding of the patient by an automated enteral feeding device for reaching the VTBD by the end of the time interval; 
continuously monitoring the real time energy expenditure of the patient over the time interval based on continuous measurements of the basal metabolic rate based on REE measurements computed from CO2 production rate and/or O2 consumption rate estimates of the patient made by measurements of the at least one sensor; 
dynamically adapting the target nutritional goal and corresponding VTBD to compute a maximum VTBD (max VTBD) to reach at the end of the time interval according to dynamic adaptations of the monitored real time energy expenditure of the patient; dynamically sending a control signal to the automated enteral feeding device that automatically delivers feedings to the patient for adapting the target feeding rate 
wherein the target feeding profile matches to changes of the basal metabolic rate and does not exceed the defined maximal feeding rate.

3.	(Currently amended)	A system for automated enteral feeding of a patient, comprising: 
at least one hardware processor executing a code for: 
measuring, over a portion of a time interval, a resting energy expenditure (REE) of the patient based on CO2 production rate and/or O2 consumption rate estimates of the patient made by measurements of at least one sensor, 
wherein a basal metabolic rate of the patient is equal to the REE divided by the portion of the time interval; 
computing a target nutritional goal to reach at an end of a time interval, the target nutritional goal matching to a target amount of energy expenditure of the patient over the time interval computed by extrapolating the basal metabolic rate from the portion [[to] of the time interval; 
computing a target feeding profile denoting a target enteral feeding of the patient by an automated enteral feeding device for reaching the target nutritional goal at the end of the time interval; 
defining a baseline feeding profile of a patient by matching to the target feeding profile, wherein the patient is automatically fed by the automated enteral feeding device according to the baseline feeding profile for reaching the target nutritional goal; 
pausing or slowing down the enteral feeding by the automated enteral feeding device for at least one pause time interval; 
wherein a feeding deficit is formed between the target feeding profile and the baseline feeding profile during each pause time interval, the feeding deficit denoting a deficit to reach the target nutritional goal at the end of the time interval; and 
adjusting the baseline feeding profile I-to a higher feeding rate that is higher than a feeding rate of the corresponding target feeding profile to compensate the feeding deficit for reaching the target nutritional goal at the end of the time interval.

18.	(Currently amended)	A method of automated enteral feeding of a patient, comprising: 
measuring, over a portion of a time interval, a resting energy expenditure (REE) of the patient based on CO2 production rate and/or O2 consumption rate estimates of the patient made by measurements of at least one sensor, 
wherein a basal metabolic rate of the patient is equal to the REE divided by the portion of the time interval; 
computing a target nutritional goal to reach at an end of the time interval, wherein the target nutritional goal comprises a volume to be delivered (VTBD) by the end of the time interval that matches to a target amount of energy expenditure of the patient over the time interval computed by extrapolating the basal metabolic rate from the portion [[to]] of the time interval; 
computing a target feeding profile defining a target feeding rate that is up to a defined maximal feeding rate for enteral feeding of the patient by an automated enteral feeding device for reaching the VTBD by the end of the time interval; 
continuously monitoring the real time energy expenditure of the patient over the time interval based on continuous measurements of the basal metabolic rate based on REE measurements computed from CO2 production rate and/or O2 consumption rate estimates of the patient made by measurements of the at least one sensor; 
dynamically adapting the target nutritional goal and corresponding VTBD to compute a maximum VTBD (max VTBD) to reach at the end of the time interval according to dynamic adaptations of the monitored real time energy expenditure of the patient; 
dynamically sending a control signal to the automated enteral feeding device that automatically delivers feedings to the patient for adapting the target feeding rate and the corresponding target feeding profile for a remaining portion of the time interval for reaching the max VTBD by the end of the time interval, 
wherein the target feeding profile matches to changes of the basal metabolic rate.


Reasons for Allowance

Claims 1-12 and 14-20, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

“measuring, over a portion of a time interval, a resting energy expenditure (REE) of the patient based on CO2 production rate and/or O2 consumption rate estimates of the patient made by measurements of at least one sensor, wherein a basal metabolic rate of the patient is equal to the REE divided by the portion of the time interval . . . 
computing a target nutritional goal to reach at an end of the time interval, wherein the target nutritional goal comprises a volume to be delivered (VTBD) by the end of the time interval that matches to a target amount of energy expenditure of the patient over the time interval computed by extrapolating the basal metabolic rate from the portion to the time interval”



Accordingly, the 35 USC § 102(a)(1) rejection of claims 1-12 and 13-18 has been withdrawn.

Applicant’s arguments and amendments, filed on 1/6/2021, with respect to the 35 USC § 112(b) rejection of claims 2, 6, and 7 have been fully considered and are persuasive. The 35 USC § 112(b) rejection of claims 2, 6, and 7 is withdrawn.

Applicant’s arguments and amendments, filed on 1/6/2021, with respect to the 35 USC § 101 rejection of claims 1, 2, and 18 have been fully considered and are persuasive. The 35 USC § 101 rejection of claims 1, 2, and 18 is withdrawn in view of the new 2019 PEG as the limitation “dynamically sending a control signal to the automated enteral feeding device that automatically delivers feedings to the patient for adapting the target feeding rate and the corresponding target feeding profile for a remaining portion of the time interval for reaching the max VTBD by the end of the time interval”, as amended, integrates the judicial exception into a practical application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                                                                  

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125